 



Exhibit 10.3
ARRIS GROUP, INC.
2007 STOCK INCENTIVE PLAN
Restricted Stock Grant Agreement
No. of Shares subject to
Restricted Stock Grant:                     
     THIS RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”) dated as of the
___ day of                     , 20___, between ARRIS Group, Inc., a Delaware
corporation (the “Company”), and
                                                             (the
“Participant”), is made pursuant and subject to the provisions of the Company’s
2007 Stock Incentive Plan (the “Plan”), a copy of which is attached hereto. All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan. Paragraph 22 of this Agreement provides definitions of additional
terms used herein.
     1. Grant of Restricted Stock. Pursuant to the Plan, the Company, on ___,
20___ (the “Date of Grant”), granted to the Participant, subject to the terms
and conditions of the Plan and subject further to the terms and conditions set
forth herein, an award of ___ shares of the common stock of the Company, par
value $0.01 per share (“Shares”). This award hereinafter is referred to as the
“Restricted Stock.”
     2. Restrictions. Except as otherwise provided in this Agreement, the shares
of Restricted Stock are nontransferable and subject to a substantial risk of
forfeiture.
     3. No Shareholder Rights. Before the shares of Restricted Stock become
transferable and nonforfeitable (“Vested”), the Participant will have none of
the rights of a shareholder in the shares of Restricted Stock, including without
limitation, the right to vote the shares of Restricted Stock or to receive
dividends and distributions thereon. Additionally, during such period, the
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of shares of Restricted Stock, which shall remain subject to a
substantial risk of forfeiture and nontransferable as described in this
Agreement. Notwithstanding the preceding sentence, the Participant may designate
a beneficiary or beneficiaries to receive, in the event of the Participant’s
death, any rights to which the Participant would be entitled under this
Agreement. Such designation shall be filed with the Company, and may be changed
or revoked, all in accordance with uniform procedures specified by the
Committee.
     4. Vesting. Except as provided in paragraph 5 below, the Participant’s
interest in the shares of Restricted Stock shall become Vested at the time or
times set forth on Exhibit A attached hereto. If the Participant ceases to be
employed by the Company or any Affiliate for any reason (except as may be
provided on Exhibit A), all shares of Restricted Stock that are not then Vested
shall be forfeited, without any payment whatsoever to the Participant.
     5. Securities Law Restrictions.
     (a) Notwithstanding any other provision of this Agreement, no Shares shall
be issued and no certificates for Shares shall be delivered except in compliance
with all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Company’s Shares may be listed. The Company shall have the right to rely on an
opinion of its counsel as to such compliance. Any stock certificate evidencing
Shares issued pursuant to this Agreement may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations and to reflect any other restrictions applicable to such
shares as the Committee otherwise deems appropriate. No Shares shall be issued
and no certificates for Shares shall be delivered until the Company has obtained
such consent or approval as the Committee may deem advisable from regulatory
bodies having jurisdiction over such matters.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any other provision of this Agreement, the Committee
may postpone the vesting of the Restricted Stock for such time as the Committee
in its sole discretion may deem necessary in order to permit the Company (i) to
effect, amend or maintain any necessary registration of the Plan or the Shares
subject to this Agreement under the securities laws; (ii) to take any action in
order to (A) list such Shares on a stock exchange if Shares are not then listed
on such exchange or (B) comply with restrictions or regulations incident to the
maintenance of a public market for its Shares, including any rules or
regulations of any stock exchange on which the Shares are listed; (iii) to
determine that such Shares are exempt from such registration or that no action
of the kind referred to in (ii)(B) above needs to be taken; (iv) to comply with
any other applicable law, including without limitation, securities laws; (v) to
comply with any legal or contractual requirements during any such time the
Company or any Affiliate is prohibited from doing any of such acts under
applicable law, including without limitation, during the course of an
investigation of the Company or any Affiliate, or under any contract, loan
agreement or covenant or other agreement to which the Company or any Affiliate
is a party or (vi) to otherwise comply with any prohibition on such acts or
payments during any applicable blackout period; and the Company shall not be
obligated by virtue of any terms and conditions of the Agreement or any
provision of the Plan to recognize the grant or vesting of the Restricted Stock
or to issue Shares in violation of the securities laws or the laws of any
government having jurisdiction thereof or any of the provisions hereof. Any such
postponement shall not extend the term of the Restricted Stock and neither the
Company nor its directors and officers nor the Committee shall have any
obligation or liability to the Participant or to any other person with respect
to Shares as to which this award shall lapse because of such postponement.
     6. Stock Power. With respect to any shares of Restricted Stock forfeited
under this Agreement, the Participant does hereby irrevocably constitute and
appoint Lawrence A. Margolis or any successor Secretary of the Company (the
“Secretary”) as his or her attorney to transfer the forfeited shares on the
books of the Company with full power of substitution in the premises. The
Secretary shall use the authority granted in this paragraph to cancel any shares
of Restricted Stock that are forfeited under this Agreement.
     7. Additional Restrictions. The Participant can only become Vested in the
shares of Restricted Stock during the Participant’s lifetime. Neither this grant
of Restricted Stock nor the Participant’s right or interest in any shares of
Restricted Stock shall be liable for, or subject to, any lien, obligation or
liability of the Participant.
     8. Custody of Certificates. The Company shall retain custody of stock
certificates evidencing the shares of Restricted Stock. Within ten (10) days
after shares of Restricted Stock become Vested, the Company will deliver to the
Participant the stock certificates evidencing the shares of Restricted Stock
that have become Vested.
     9. Non-Competition and Non-Solicitation Agreement. By receiving the
Restricted Stock and signing this Agreement, the Participant agrees as follows:
     (a) During employment and for a period of four (4) months from the date of
termination of the Participant’s employment with the Company and its Affiliates
for any reason whatsoever, the Participant will not, directly or indirectly,
compete with the Company or any Affiliate by providing to any entity that is in
a Competing Business services substantially similar to the services provided by
the Participant at the time of termination.
     (b) During employment and for a period of two (2) years after the
termination of the Participant’s employment with the Company and its Affiliates
for any reason whatsoever, the Participant will not, on his own behalf or on
behalf of any other person, partnership, association, corporation or other
entity, solicit or in any manner attempt to influence or induce any employee of
the Company or its Affiliates (known by the Participant to be such) to leave the
employment of the Company or its Affiliates, nor shall the Participant use or
disclose to any person, partnership, association, corporation or other entity
any information obtained while an employee of the Company or any Affiliate
concerning the name and addresses of the Company’s or any Affiliate’s employees.

2



--------------------------------------------------------------------------------



 



If the Participant violates any of the provisions of (a) or (b) of this
paragraph 9, the Participant shall pay the Company any profits the Participant
received as a result of the Vesting of the Restricted Stock, provided that the
Restricted Stock became Vested less than six months prior to termination of the
Participant’s employment.
     10. Agreement to Terms of the Plan and Agreement. The Participant has
received a copy of the Plan, has read and understands the terms of the Plan and
this Agreement, and agrees to be bound by their terms and conditions.
     11. Fractional Shares. Fractional Shares shall not be issuable hereunder,
and when any provision hereof may entitle the Participant to a fractional Share,
such fractional Share shall be rounded up to the nearest whole Share.
     12. Change in Capital Structure. The terms of the Restricted Stock shall be
adjusted in accordance with the terms and conditions of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, subdivisions or consolidations of Shares,
reorganizations, recapitalizations, spin-offs or other similar changes in
capitalization.
     13. Notice. Any notice or other communication given pursuant to this
Agreement, or in any way with respect to the Restricted Stock, shall be in
writing and shall be personally delivered or mailed by United States registered
or certified mail, postage prepaid, return receipt requested, to the following
addresses:

         
If to the Company:
  ARRIS Group, Inc.    
 
  3871 Lakefield Drive    
 
  Suwanee, Georgia 30024    
 
  Attn: Larry Margolis, Executive Vice President    
 
       
If to the Participant:
       
 
 
 
   
 
 
 
   
 
       

     14. No Right to Continued Employment. Neither this Agreement nor the
Restricted Stock confers upon the Participant any right with respect to
continued employment by the Company or any Affiliate, nor shall it interfere in
any way with the right of the Company or any Affiliate to terminate the
Participant’s employment at any time without assigning a reason therefor.
     15. Impact on Other Plans and Arrangements. The determination of whether
the value of the Restricted Stock will be included or excluded in calculating
any severance, resignation, redundancy, end of service payments, bonuses or
long-service awards, any payments or benefits under any pension or retirement
plans or any other compensation or benefits will be based on the terms of the
applicable plan, program or arrangement. If such plan, program or arrangement
would not otherwise require the inclusion of Restricted Stock in such
calculation, then the Restricted Stock shall be excluded from such calculation.
     16. Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, transferees and personal representatives of the
Participant and the successors of the Company.
     17. Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.
     18. Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, except to the extent federal law applies.

3



--------------------------------------------------------------------------------



 



     19. Tax Consequences and Section 409A. The Participant acknowledges that
there may be tax consequences upon the vesting of the Restricted Stock and that
the Participant should consult a tax advisor. The Restricted Stock is intended
to be exempt from the requirements of Section 409A of the Code as a short-term
deferral. Notwithstanding the preceding, the Company and its Affiliates shall
not be liable to the Participant or any other person if the Internal Revenue
Service or any court or other authority having jurisdiction over such matter
determines for any reason that this Agreement is subject to taxes, penalties or
interest as a result of failing to comply with Section 409A of the Code.
     20. Withholding Obligations. At the applicable time, the Participant shall
remit to the Company amounts sufficient to satisfy any federal, state or local
withholding tax requirements before the delivery of any certificate or
certificates for such shares of Restricted Stock by making payment in cash or
cash equivalent or such other form of payment acceptable to the Committee or
shall arrange for the withholding from other payments due the Participant of the
applicable amounts.
     21. Amendment or Termination. This Agreement may be amended or terminated
at any time by the mutual agreement and written consent of the Participant and
the Company, but only to the extent permitted under the Plan.
     22. Definitions. For purposes of this Agreement, the following words shall
have the meanings set forth below:
     (a) “Affiliate” means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Code Sections 1563(a), 414(b) or 414(c), except that, in making any such
determination, 50 percent shall be substituted for 80 percent under such Code
Sections and the related regulations.
     (b) “Code” means the Internal Revenue Code of 1986, as amended.
     (c) “Competing Business” means any business that engages, in whole or in
part, in the equipment and supply for broadband communications systems in the
United States.
     (d) “Disabled” means fully and permanently disabled within the meaning of
the Company’s group long term disability plan then in effect. The Committee, in
its sole discretion, shall determine whether the Participant is Disabled for
purposes of this Agreement.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a
duly authorized officer, and the Participant has affixed his signature hereto.

                  COMPANY:    
 
                ARRIS GROUP, INC.    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                PARTICIPANT:    
 
                            Participant    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
Vesting Provisions
Except as provided in paragraph 5 of the Agreement, the Participant’s interest
in the shares of Restricted Stock shall become Vested as set forth below. For
purposes of the Agreement, including the vesting provisions in this Exhibit A,
the Participant will be deemed to have terminated employment as of his or her
last day of active work for the Company and its Affiliates; provided, however,
that the Participant shall be deemed to be actively at work during any period
the Participant is on approved paid medical leave or during the protected
reemployment period applicable to military leave.
I. General Vesting
Service-Based Vesting
[ ] The Restricted Stock shall become Vested with respect to [thirty-three]
percent ([33]%) of the shares of Restricted Stock on the [first and second]
annual anniversaries of the Date of Grant and then with respect to the remaining
[thirty-four] percent ([34]%) of the shares of Restricted Stock on the [third]
annual anniversary of the Date of Grant, provided the Participant is still
employed by the Company or any Affiliate at each such time.
Performance and Service-Based Vesting
[ ] The Restricted Stock shall become Vested with respect to the percentage of
shares of Restricted Stock set forth below with respect to each applicable
vesting date, provided that, at each such time, (a) the Participant is still
employed by the Company or any Affiliate and (b) the performance measures set
forth below have been met. Notwithstanding the foregoing, if the applicable
performance measures are not met at a specified vesting date, but the cumulative
performance measures are met at a subsequent vesting date, then the Restricted
Stock shall become Vested with respect to that percentage of shares specified
for the applicable vesting date plus the percentage of shares for prior vesting
dates that did not become Vested solely because of a failure to meet the
performance measures for the prior vesting dates.

                      Percentage of Shares   Cumulative Vesting Date  
Performance Target   Vested   Performance Target                                
                                                                               

II. Accelerated Vesting
Accelerated Vesting on Death
[ ] Notwithstanding the foregoing, one-hundred percent (100%) of the shares of
Restricted Stock shall become Vested if the Participant dies or becomes Disabled
while still employed by the Company or any Affiliate.
Accelerated Vesting on Disability
[ ] Notwithstanding the foregoing, one-hundred percent (100%) of the shares of
Restricted Stock shall become Vested if the Participant dies or becomes Disabled
while still employed by the Company or any Affiliate.

5



--------------------------------------------------------------------------------



 



Accelerated Vesting On Retirement
[ ] Notwithstanding the foregoing, one-hundred percent (100%) of the shares of
Restricted Stock shall become Vested if the Participant voluntarily terminates
employment with the Company and its Affiliates after reaching age ___.

6